ORIGINAL                                                       'CSDC SDNY
                                                                DOCUMENT
  UNITED STATES DISTRICT COURT                                  ELECTRONICALLY fILED
  SOUTHERN DISTRICT OF NEW YORK                                 DOC #: _ _ ____..,....,.-,---
  CADDELL CONSTRUCTION CO.                (DE), LLC,            DATE FILED:             1~Jioh3
                                    Plaintiff,

                     - against -                             18 Civ. 2900 (LLS)

  DANMAR LINES LTD.,                                          OPINION & ORDER

                                    Defendant.

            Defendant Danmar Lines Ltd.          ("Danmar") moves, pursuant to

  Fed. R. Civ. P. 56, for partial summary judgment in its favor

  against Plaintiff Caddell Construction Co.                 (DE), LLC

  ("Caddell"). For the reasons that follow,                 the motion is granted.

                                          BACKGROUND

            Defendant Danmar is a common carrier of goods licensed by

  the United States Federal Maritime Commission. Covington Deel.

  (Dkt. No. 19-1)      <JI   2; Bullock Deel.        (Dkt. No. 19-2)   <JI   2.

  Plaintiff Caddell is a general contractor that provides

  construction services. Ranieri Deel.                 (Dkt. No. 16-1)       <JI   1.   In or

  around the summer of 2014, Caddell hired Danmar for its freight

  forwarding services. Id.          <JI   2.

            Between the summer of 2014 and September of 2016, the

  parties discussed, negotiated, and revised drafts of a contract

   ("Purchase Order") that would govern their relationship. Id.

  <J[<JI   2-7. On May 7, 2015, Joe Silver, a Business Development

  Manager at Danmar, emailed to Caddell's Vice President of




                                               -1-
Finance and Risk Management, Mike Ranieri, an "updated draft" of

the Purchase Order. Id.              ~   3; Ex. 1. The parties annotated the

drafts with comments and objections, and met to discuss the

terms. Id.      ~~   3-4.

          On June 9, 2015, Mike Ranieri emailed to Joe Silver an

updated version of the Purchase Order incorporating the

revisions that the parties agreed to at the previous meeting.

Id.   ~    5; Ex. 2. The email stated, "Please look over it and give

me your comments. Again, we are trying ot [sic] get all language

into 1 document rather than have multiple conflicting documents

to sort through." Id. The last page of the Purchase Order Rider

"attached to and made a part of the Purchase Order" included two

blank signature lines: one for Caddell and one for "OHL Global

Forwarding," a trade name for Danmar. Pl.'s Resp. to Def.'s

Statement of Undisputed Material Facts (0kt. No. 38) Ex. l;

Covington Deel.           ~    1; Bullock Deel.     ~       1.

          On September 9, 2016, Joe Silver's replacement, James

Bullock, emailed Ugur Ersoy, a Caddell employee, stating, "I

have reengaged our lawyers to revisit the last contract you sent

me. It should be back in your hands in less than 30 days."

Ranieri Deel.        ~    7; Ex. 3. Due to an unresolved issue with a

warehouse insurance requirement, the Purchase Order was never

finalized, signed, or executed. Id.                     ~    6; Covington Deel.   ~~   5-6;

Bullock Deel.        ~~       5-6.


                                              -2-
         In or about August of 2016, Danmar agreed to transport

Caddell's twenty-eight air handling units in ten shipments from

Norfolk, Virginia to a United States Embassy in Kabul,

Afghanistan. Ranieri Deel. '1I 9; Compl.   (0kt. No.   1-1) '11 6.

Consistent with standard practice, Danmar issued its standard

bills of lading for the shipments. Covington Deel. '11 10; Bullock

Deel. qr 10.

         The shipments from Norfolk, Virginia were off-loaded from

the vessel in Karachi Port, Pakistan in good condition. Ranieri

Deel. '1I 9. The goods were then carried on trucks from Karachi

Port,     Pakistan to Kabul, Afghanistan, and were delivered, with

seventeen packages damaged, between October 30, 2016 and

December 8, 2016. Id.; Compl. '11 7; Def.'s Statement of

Undisputed Material Facts     (0kt. No. 36) Ex. 3.

         Danmar's bill of lading form is publicly filed with and

approved for use as a contract of carriage by the United States

Federal Maritime Commission. Covington Deel. qr 3; Bullock Deel.

'11 3.   The Bills of Lading name Caddell as the shipper and OHL

Global Forwarding as the forwarding agent. Def.'s Statement of

Undisputed Material Facts Ex. 1. The Bills of Lading list the

port of loading as "Norfolk, VA," the port of discharge as

"Muhammad Bin Qasi," and the place of delivery as "Kabul." Id.

         The Bills of Lading's Terms and Conditions identify Danmar

as the Carrier and Caddell as the Shipper. Id. Ex. 2        ("Terms and



                                   -3-
Conditions") i 1.1. The Terms and Conditions define "US

Carriage" as "any carriage to,       from and/or through the

jurisdiction of the U.S.A," and "Non US Carriage" as "any

element of the Services which is not US Carriage." Id.

     The Terms and Conditions' "Law and Jurisdiction" section

states that for U.S. Carriage,

     The contract evidenced by or contained in this bill of lading
     or otherwise arising from the Carriage or in relation to the
     Goods shall be governed by and construed in accordance with
     the laws of the United States of America and particularly 28
     USC Section 1300 et seq. of US COGSA. Any claim against the
     Carrier under this bill of lading or otherwise arising from or
     in relation to the Services or the Goods shall be determined
     exclusively by the United States District Court for the
     Southern District of New York to whose jurisdiction the
     Merchant irrevocably submits.

Id. i 14.2. 1 For Non U.S. Carriage,

     The contract evidenced by or contained in this bill of lading
     or otherwise arising from the Services or in relation to the
     Goods shall be governed by and construed in accordance with
     the laws of England. Any claim against the Carrier under this
     bill of lading or otherwise arising from the Services or in
     relation to the Goods shall be determined exclusively by the
     courts of England to which Jurisdiction the Merchant hereby
     irrevocably submits.

Id. i 14.1. The "Carrier's Liability" section states,

      8.1.1 in the case of US Carriage, an international convention
      or national law (including US COGSA) compulsorily applies (US
      Compulsory Legislation), in which case the liability of the
      Carrier will be determined and limited in accordance with the
      provisions of such US Compulsory Legislation;



1 The Terms and Conditions define "US COGSA" as "the United States Carriage of

Goods by Sea Act 16 April 1936." The Terms and Conditions incorrectly cite
COGSA as "28 USC Section 1300 et seq." COGSA was previously codified at 46
U.S.C. §§ 1300-1315. In 2006, Congress recodified Title 46 of the U.S. Code,
and COGSA was uncodified but reprinted at 46 U.S.C. § 30701, historical and
otatutory noteo, Bee Pub, L, No, 109-301, 120 Btat, 1165 (2006),

                                     -4-
       8.1.2 in the case of Non US Carriage an international
       convention or national law applies compulsorily to any element
       of the Services (Non US Compulsory Legislation), in which case
       the liability of the Carrier in relation to that element of
       the Services will be determined and limited in accordance with
       the provisions of such Non US Compulsory Legislation;

Id. ':!I 8.1. The sub-section "Amount of compensation" under
"Carrier's Liability" further-specifies,

       If the Carrier is liable for loss of or damage to the Goods
       the liability of the Carrier shall be limited to the lesser
       of:

       8.3.1 the arrived sound market value of only those Goods
       damaged or lost (excluding insurance); and

       8.3.2 for Non US Carriage to which Compulsory Legislation
       applies, the amount set out in such Compulsory Legislation;

       8.3.3 for Non US Carriage to which no Compulsory Legislation
       applies, 2SDRs per kilo;

       8.3.4 for US Carriage, US $500 per Package or per the freight
       unit billed for Goods not packaged.

Id. ':!I 8.3. The sub-section "Ad valorem" under "Carrier's
Liability" states:

       Where the Shipper has declared a value for the Goods and the
       Carrier has stated such value on the front of this bill of
       lading as a "declared value", and provided the Shipper has
       paid the extra freight, the amount of the declared value shall
       be substituted for the limits laid down in this bill of
       lading. Any partial loss or damage shall be adjusted pro rata
       on the basis of such declared value.

Id. ':!I 8. 4.

       Caddell brought suit in state court in Harris County,

Texas, and Danmar removed the case to the Southern District of

Texas. Danmar then moved to transfer the case to this district.

On March 29, 2018, Chief United States District Judge Lee H.

Rosenthal of the Southern District of Texas granted Defendant's



                                     -5-
motion to transfer.

                              DISCUSSION

                     Standard for Summary Judgment

        "The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law." Fed. R. Civ.

P. 56(a). "A fact is material if it 'might affect the outcome of

the suit under the governing law,' and a dispute is genuine if

'the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.'" Baldwin v. EMI Feist Catalog,

Inc., 805 F. 3d 18, 25 (2d Cir. 2015)     (quoting Anderson v.

Liberty Lobby,    Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510

(1986)). "In looking at the record, we construe the evidence in

the light most favorable to the nonmoving party and draw all

inferences and resolve all ambiguities in favor of the nonmoving

party." Dalberth v. Xerox Corp.,    766 F.3d 172, 182   (2d Cir.

2014)    (quoting In re Omnicom Group,   Inc. Sec. Litig., 597 F.3d

501, 509 (2d Cir. 2010)).

                  The Governing Contract of Carriage

        Danmar moves for partial summary judgment on the grounds

that the Bills of Lading govern the relationship between the

parties, and that Danmar's liability is therefore limited to

$500 per package. Caddell argues that the Purchase Order, which

does not contain a $500-per-package limitation, governs the



                                  -6-
parties' relationship. Danmar asserts that Caddell cannot now

re-litigate the issue because the Southern District of Texas

decision granting Danmar's motion to transfer already found that

the Bills of Lading govern the parties' relationship and is thus

the law of the case. Def.'s Mem. at 3.

     The parties' debate about whether Chief Judge Rosenthal's

decision on that point is the law of the case, and to what

extent it binds me,   is spirited but immaterial since I would in

any event hold that the Bills of Lading govern this case.

     Caddell argues that the Purchase Order is a separate

contract governing the parties' relationship, and that the Bills

of Lading were thus "mere receipts" of the shipments. However,

while the Purchase Order was discussed and negotiated over, it

was never signed or executed, and there is no evidence of a

meeting of the minds with intention to be bound by a draft of

the Purchase Order. Covington Deel.    ~   5; Bullock Deel.   ~   5.

     "Ordinarily, where the parties contemplate further

negotiations and the execution of a formal instrument, a

preliminary agreement does not create a binding contract."

Missigman v. USI Northeast, Inc., 131 F. Supp. 2d 495, 507

(S.D.N.Y. 2001). "When the wording and sense of letters

exchanged between the parties reveal no present intent to form a

binding contract, but rather to continue negotiations with the

possible ultimate meeting of the minds deferred until some


                                 -7-
future time, either party may withdraw with impunity prior to

that time." Id.   (citation and internal quotation marks omitted)

     The parties discussed and negotiated about the Purchase

Order for over two years. Ranieri Deel.   ~~   2-7. The statements

made in the emails exchanged between the parties, such as

"Attached updated draft," "Please look over it and give me your

comments," "I have reengaged our lawyers to revisit the last

contract you sent me," and "It should be back in your hands in

less than 30 days" demonstrate the parties' intent to continue

revising and negotiating the Purchase Order. See PCS Sales

(USA),   Inc. v. Nitrochem Distribution Ltd., No. 03-CV-2625

(SAS), 2004 WL 944541, at *5   (S.D.N.Y. May 3, 2004)   (finding

that "[t]he parties clearly did not consider themselves bound by

the terms in the 2001 drafts" because they "continued actively

to negotiate until at least June," "continued to trade drafts,

albeit sporadically, until the end of October 2001," and "never

abandoned the objective of obtaining a written agreement")

     The Purchase Order Rider's two blank signature lines

demonstrate that the parties intended to sign and execute the

Purchase Order before it would take effect as a binding

contract. See Longo v. Shore & Reich, Ltd., 25 F.3d 94,     97   (2d

Cir. 1994)   (finding that a letter requiring both parties to sign

"evidenced an intent that the parties would not be bound to the

terms of their negotiations until the agreement was signed");



                                 -8-
Newby v. News Market, Inc., 170 F. App'x 204, 206 (2d Cir. 2006)

(finding that the parties "intended to be bound only upon

signature of the agreement by both parties" because the proposed

agreement contained blank lines for the signatures and

instructed plaintiff to sign and return it to defendants)

Neither party signed any version of the Purchase Order.

     Nor is there any evidence that the parties operated under

the Purchase Order's terms and rates, as Caddell claims. The

September 9, 2016 email exchange between James Bullock and Ugur

Ersoy that Caddell points to merely shows that the parties

discussed the terms of detention and storage charges in the

Purchase Order, not that they resolved a dispute "pursuant to

the provisions of the Purchase Order." Ranieri Deel.        ~   6. James

Bullock's email stated,

     I have reengaged our lawyers to revisit the last contract you
     sent me. It should be back in your hands in less than 30 days.
     Also we spoke about detention charges that OHL said is owed to
     them. You stated if we can provide proof of the charges we can
     possible [sic) get paid on them. What exact proof are you
     looking for?

Id. Ex. 3. Ugur Ersoy emailed in response,

     Our terms are door to door therefore DHL can only bill
     detention and storage charges when the delay is caused by an
     1nc1dent beyond your control such as strike, border closure
     etc . . . . In order to pay you for detention and storage, you
     have to provide back up of the reason such as press
     releases . . . .

Id. James Bullock's reply, "Ok thanks .         . Stand by on that

front" deferred any agreement to operate under the terms



                                   -9-
proposed in either the Purchase Order or Ugur Ersoy's email.

         The parties were not bound by a draft of the Purchase Order

or any other separate contract, and the Bills of Lading control. 2

         Application of COGSA and the $500-per-Package Limitation

         Danmar argues that because the shipments are U.S. Carriage,

the Bills of Lading are "governed by and construed in accordance

with the laws of the United States of America and particularly"

the Carriage of Goods by Sea Act        ("COGSA"), 46 U.S.C. § 30701.

Terms and Conditions~ 14.2. Caddell argues that COGSA does not

apply because the inland segment of the carriage from Karachi

Port, Pakistan to Kabul, Afghanistan is "Non US Carriage," which

"shall be governed by and construed in accordance with the laws

of England." Id.     ~   14.1.

         Caddell's argument implies that U.S. law should apply if

the shipments were damaged at sea between the United States and

Pakistan, and English law should apply if the shipments were

damaged between Pakistan and Afghanistan. The Bills of Lading's

Terms and Conditions give no reason to suppose that they

distinguish between the different stages of carriage from




2 Caddell's c~aim that the Bills of Lading's Terms and Conditions "post-date
the subJect shipments" and thus cannot apply (Pl.'s Mem. at 7-8) is
incorrect. The dates listed on the Bills of Lading (3/08/16, 2/08/16,
5/08/16, 12/08/16, 19/08/16, 16/09/16, 8/09/16, 10/09/16, and 23/09/16) are
abbreviated 1n the European format of day/month/year. The date on the Terms
and Conditions are abbreviated in the same manner, with 12/7/2016 as July 12,
2016, and thus do not post-date the shipments. Erener Deel. (0kt. No. 40-1)
'lI 4.

                                    -10-
Norfolk to Kabul. The Karachi to Kabul leg is not a separate

trip or shipment, but an integral and necessary part of the

carriage from Norfolk to Kabul, governed by the same conditions

and terms as the rest. They state that for U.S. Carriage,

defined as including carriage "from.    . the jurisdiction of

the U.S.A.", "[a]ny claim against the Carrier under this bill of

lading or otherwise arising from or in relation to the Services

or the Goods shall be determined exclusively by the United

States District Court for the Southern District of New York"

under U.S. law, id. !! 1.1; 14.2, with no contemplation of the

application of English law to a particular part of what is

described as "cargo in transit to Afghanistan via Karachi

Pakistan." Def.'s Statement of Undisputed Material Facts, Ex. 1,

p. 1 ("Specification of Cargo").

     Thus, Danmar's liability is limited to $500 per package

because both COGSA and the Terms and Conditions contain a

provision limiting Danmar's liability. COGSA limits a carrier's

liability "for any loss or damage to or in connection with the

transportation of goods" to "$500 per package." 46 U.S.C.

§ 30701, note§ 4(5). The provision in the Terms and Conditions

states that for U.S. Carriage, the Carrier's liability for

damage to goods is "limited to the lesser of" the "arrived sound

market value" of the damaged or lost goods and "US $500 per

Package .      "Terms and Conditions! 8.3. The Bills of Lading


                               -11-
provided that the shipper could obtain a higher valuation, by

specifying it and paying a higher price. Id.   ~   8.4.

     Accordingly, Danmar's liability is limited to $500 per

package.

                            CONCLUSION

     Danmar's motion for partial summary judgment (Dkt. No. 35)

limiting Caddell's potential recovery to $8,500 is granted.

     So ordered.

Dated:     New York, New York
           December 20, 2018

                                       ls~, /a,JW~
                                       LOUIS L. STANTON
                                           U.S.D.J.




                                -12-
